Filed 2/12/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 30







Edward Waslaski, Jr., 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140245







Appeal from the District Court of Pembina County, Northeast Judicial District, the Honorable M. Richard Geiger, Judge.



AFFIRMED.



Per Curiam.



Rhiannon L. Gorham, P.O. Box 6306, Grand Forks, N.D. 58206-6306, for petitioner and appellant; on brief.



Stephenie L. Davis, McKenzie County Assistant State’s Attorney, 201 Fifth Street NW, Suite 550, Watford City, N.D. 58854, for respondent and appellee; on brief.

Waslaski v. State

No. 20140245



Per Curiam.

[¶1]	Edward Waslaski appeals from a district court order denying his application for post-conviction relief.  Waslaski claims he is entitled to post-conviction relief because his counsel represented his co-defendants and advised him to plead guilty to multiple charges to ensure a better outcome for the group of defendants rather than for his individual interests.  Waslaski previously sought post-conviction relief in 
Waslaski v. State
, 2013 ND 56, 828 N.W.2d 787.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding that, following an evidentiary hearing, the district court did not err in dismissing on the grounds of misuse of process Waslaski’s application for post-conviction relief.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner